Citation Nr: 1622681	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  07-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for hypertension, to include herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This appeal comes to the Board of Veterans' Appeals from rating decisions dated in July 2006 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona and Boise, Idaho, respectively. 

In July 2014 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss and hypertension were before the Board in July 2015.  The Board remanded the issues for VA examinations and opinions, which were obtained in December 2015.  Unfortunately, the medical opinions do not comply with the Board's remand directives and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2016, the RO granted service connection for the Veteran's left ear hearing loss.  The Veteran has not appealed this decision and it is therefore not before the Board at this time. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

This matter must be remanded to obtain adequate medical opinions that comply with the prior Board remand.  A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

The Board remanded the Veteran's bilateral hearing loss and hypertension claims for medical opinions in July 2015.  The Board instructed the VA examiner, when rendering an opinion regarding the Veteran's hearing loss claim, to address the Veteran's contentions that he has experienced hearing loss since service.   The VA examiner issued an opinion in December 2015 that solely relied on the Veteran's  service records.  The examiner concluded that the Veteran's right ear hearing loss was less likely than not incurred in or caused by service because there was no significant hearing threshold shift in service.  Because the examiner clearly did not consider the Veteran's contentions that he experienced hearing loss in service, this matter must be remanded for an opinion that complies with the Board's remand. 

Regarding the Veteran's hypertension claim, the Board noted in its July 2015 remand that although hypertension is not on the exclusive list of presumptive diseases due to herbicide exposure, there is evidence that suggests an association between herbicide exposure and hypertension.  For that reason, the Board remanded for a VA opinion to determine whether the Veteran's hypertension was due to herbicide exposure or had another etiology.  The VA examiner, in December 2015, concluded that there was no nexus between the Veteran's herbicide exposure and hypertension because hypertension "is not currently a defined presumptive for herbicide exposure."  This rationale does not comply with the Board's remand.  





Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's entire claims file to the VA physician who rendered the December 2015 VA opinion (or a suitable substitute if that VA physician is unavailable) regarding the etiology of the Veteran's right ear hearing loss. The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right ear hearing loss began during service or is otherwise linked to noise exposure during service.

The VA physician should address the Veteran's contentions that his hearing loss began during service.  The VA physician should not rely solely on the Veteran's service treatment records as the basis for the opinion.

2. Furnish the Veteran's entire claims file to the VA physician who rendered the December 2015 VA opinion (or a suitable substitute if that VA physician is unavailable) regarding the etiology of the Veteran's hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  The medical professional should address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents?

The rationale that hypertension is not currently on the presumption list for herbicide exposure is not sufficient to satisfy this remand. 

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  

3. Thereafter, the issues of service connection for right ear hearing loss and hypertension should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


